ORTEGA, P. J.,
dissenting.
The question before us is whether DHS made reasonable efforts to reunify father and his four-year-old daughter, A. However, the majority alternately dodges that question and reframes it as an inquiry into father’s behavior. The requirement of reasonable efforts, if approached in the manner undertaken by the majority, allows DHS to gamble against making such efforts if it appears that a parent is unlikely to be worthy of its investment of time. Because the reasonable efforts requirement has no meaning if so interpreted, I respectfully dissent.
My first problem with the majority opinion is with its statement of the facts, which are rendered as though we are evaluating whether father can now be reunited with his daughter within a reasonable time. That is not the question before us. To change a permanency plan from reunification to adoption, the court must find that DHS “has made reasonable efforts *** to make it possible for the ward to safely return home and” that the parent did not make sufficient progress to allow for the child’s safe return home. ORS 419B.476(2)(a) (emphasis added); State ex rel Dept. of Human Services v. Shugars, 208 Or App 694, 711, 145 P3d 354 (2006). The parent’s progress is evaluated only where DHS has made reasonable efforts, not as a prerequisite to making such efforts.
Further, although we have said that the determination of what efforts are reasonable under the circumstances includes a consideration of “whether a parent has attempted to make appropriate changes in his or her life * * * and whether parents ignored or refused to participate in plans suggested by the state,” Shugars, 208 Or App at 712 (citations omitted; footnote omitted), that does not and cannot mean that we begin the inquiry with whether the parent has behaved appropriately throughout the proceedings. The parent does not earn the right to reasonable efforts, and a *296parent’s failure to engage consistently early in a case cannot excuse the cessation of efforts by DHS as the case proceeds.
Buried in the majority’s recitation of father’s failures are these facts about DHS’s efforts. In May 2010, a month after A was removed from mother’s care, father was released from jail and DHS transported him to residential substance abuse treatment at a Salvation Army Adult Recovery Program. DHS brought A to visit father there on three occasions over the next three months. During that time period, DHS provided father with a “letter of expectation” informing him that, among other things, he needed to demonstrate his understanding of the impact on A of his drug and alcohol use, complete treatment, establish and maintain a safe and stable home, curb his impulsive and criminal behavior, and learn how to safely care for A. DHS and the Recovery Team (ART) met with father on five occasions between June and October 2010 and, during those meetings, DHS “encouraged [father] to work his treatment program, obtain a sponsor and work with his sponsor on the steps [of] Alcoholics Anonymous (AA).”
Father’s efforts during those early months were indeed inconsistent. He told DHS and ART in September that he had not taken steps to obtain an AA sponsor and that the AA course was not relevant to him and he did not find it interesting. However, in October he informed them that he was seeing his AA sponsor three times a week and attending meetings, and he later reported that he had graduated from the Salvation Army program in November. Father was briefly out of contact with DHS until, in December, he sought assistance with travel expenses so that he could visit A, who was then living with her mother. DHS approved his request for funds for a bus ticket, but father again stopped communicating with DHS before travel plans could be finalized. DHS’s efforts appear to have been reasonable for the period between May and December 2010.
However, DHS had very little contact with father for the next 33 months, following his arrest and incarceration in January 2011. During that period, DHS only called father twice, met with him once, and sent him two letters of expectation. It did not contact the facilities where he was *297incarcerated to determine what services were available or to encourage his participation in services. Most importantly, it made no inquiry regarding the possibility of visitation between father and A, nor did it attempt to foster that relationship in any way.1
During DHS’s few contacts with father, the agency merely suggested that he participate in services and keep DHS informed of his release date. As we noted in State ex rel Juv. Dept. v. Williams, 204 Or App 496, 507-08, 130 P3d 801 (2006), DHS “could have assessed father’s parental strengths and deficiencies [and] could have explored services available to father * * * [and] monitored father’s progress through his corrections counselor or another employee of the [prison].” It made no such efforts; contrary to the majority’s view, 267 Or App at 289, DHS’s efforts were, indeed, “virtually nonexistent,” as in Williams, 204 Or App at 507.
In excusing DHS’s apparent decision to cease working with father in early 2011, the majority focuses on father’s “anemic response” to DHS’s early efforts and his criminal conduct which resulted in a further incarceration. That analysis is flawed for several reasons. First, father did not entirely fail to engage in services as the majority suggests. Although he did indeed express early disinterest in treatment, he then reportedly obtained a sponsor and completed his recovery program before reoffending. While in prison, father obtained his GED, completed four months of substance abuse treatment, participated in a Native American sweat lodge, and requested further contact from DHS.
Moreover, father’s early inconsistent responses to treatment are par for the course for addicted parents. Taken to its logical conclusion, the majority’s approach would excuse DHS from making reasonable efforts in virtually every case involving a parent with a drug or alcohol problem. Given that the court takes jurisdiction only in cases where parents are functioning in a manner that presents a risk of harm to the child, ORS 419B.090(2)(a)-(b); ORS 419B.150(a); ORS *298419B.157, it is not at all surprising that such parents very often participate inconsistently in services early on — yet some unpredictable number of parents step up participation as the case proceeds. The statute does not condition DHS’s obligations on parental compliance and, indeed, doing so would be contrary to the statutory scheme, which calls for the state to do what it reasonably can to ensure that parental rights are preserved where a parent can be brought up to the standard of minimal adequacy. Williams, 204 Or App at 500; State ex rel SOSCF v. Frazier, 152 Or App 568, 582, 955 P2d 272, rev den, 327 Or 305 (1998).
Additionally, the majority’s approach endorses DHS’s apparent view that, once a parent is incarcerated for a period that will likely make him unavailable to parent for a period beyond a reasonable period for reunification, DHS need not invest in further services. To the contrary, our prior holdings that reasonable efforts are required even for incarcerated parents have not been conditioned on whether the parent’s incarceration was likely to end soon. See Dept. of Human Services v. M. K., 257 Or App 409, 417, 306 P3d 763 (2013) (“DHS must at least ‘attempt[] to engage and work with’ parents, even those who are incarcerated.” (quoting Williams, 204 Or App at 508)). Nor should they be. As the Supreme Court has recognized, incarceration alone, even when reunification would not be possible for an extended period of time, is not necessarily a basis for termination of parental rights; while incarceration may indeed render a parent unfit, the parent’s incarceration must also be shown to be seriously detrimental to the child. State ex rel SOSCF v. Stillman, 333 Or 135, 149-53, 36 P3d 490 (2001) (although the father’s incarceration constituted a condition that could be sufficient to warrant a finding of unfitness, it did not qualify as such a condition where the evidence did not establish that it was seriously detrimental to the children given the family’s strong extended family structure). It is not possible to predict the outcome for an incarcerated parent any more than for any parent — and even if it were, allowing DHS to gauge what efforts are reasonable by such predictions would be inconsistent with the statute’s requirement of reasonable efforts and our recognition that such efforts must be made in every case.
*299There is a further problem with the majority’s analysis: The majority evaluates DHS’s efforts in light of father’s circumstances at the end of a 33-month period of almost no effort by DHS. It was only toward the end of that period that DHS arranged for a psychological evaluation, and that evaluation cannot be fairly characterized as an effort on father’s behalf, since it was not and could not have been used to determine what services would be most appropriate for father to engage in. Rather, that evaluation served entirely to bolster DHS’s case against father, faulting him for a lack of relationship with A. When a child is in DHS custody, as A was, DHS should not be free to pin an incarcerated parent’s lack of relationship with his child and lack of insight into his child’s special needs entirely upon the fact of incarceration where it has made no efforts for nearly three years to assess how to facilitate the relationship between parent and child.
Moreover, DHS’s late conclusion that the child could not tolerate visits does not shed light upon what type of contact might have been feasible for the preceding 33 months and cannot justify the lack of any evaluation by DHS of the efficacy of visits or other contact during those months. Even assuming, as the majority asserts, 267 Or App at 291, 293, that visits would not have affected father’s availability at some future point likewise does not excuse DHS from assessing whether visits or other contact were possible. As noted, termination of parental rights is not inevitable in cases involving incarcerated parents. To evaluate DHS’s efforts in light of father’s current lack of relationship with his child gets the analysis backward, when DHS did not make any efforts to facilitate a relationship or even to determine whether and in what way that was possible during father’s incarceration, until just before the permanency hearing.
This is not a case in which DHS’s efforts were merely “less than ideal.” 267 Or App at 289. For nearly three years, DHS’s efforts were nearly nonexistent. Although DHS did not have the ability to affect what services were available to father while he was incarcerated, the record does not remotely suggest that DHS could not have determined what services were available and evaluated which ones would be most helpful in facilitating a determination of whether a *300relationship with his child was possible within a reasonable time, and communicate that evaluation to father. The record likewise does not excuse DHS’s failure to evaluate what, if anything, could be done to educate father about the child’s special needs and to facilitate a relationship between father and the child during his incarceration. If the concept of reasonable efforts is to mean anything, it must consist of some efforts, and it must be evaluated from the standpoint of the period when the efforts would be made, not from the vantage point of an after-the-fact assessment of whether such efforts would have succeeded given the parent’s status without such efforts.
I am mindful that, given father’s lengthy incarceration and the conditions of his post-prison supervision, there were reasons early on to question whether reunification would be possible within a time frame that was reasonable for A. However, the requirement of reasonable efforts by DHS does not hinge on such an assessment early in the case, and the juvenile court may not make such an assessment at the permanency stage in the absence of reasonable efforts by DHS to facilitate reunification. Moreover, the statutory scheme does not automatically excuse DHS from making such efforts when a parent is incarcerated, even if that incarceration may make the parent unavailable for an extended period. The majority’s conclusion otherwise relieves DHS of the burden of making reasonable efforts in many, perhaps a majority, of cases, and instead imposes on parents the burden of showing that such efforts would have been efficacious in their particular circumstances, as evaluated on a record where such efforts were not made. Because that conclusion is inconsistent with the statutory scheme and has troubling implications for cases beyond this one, I dissent.

 DHS did not, as the majority asserts, “encourage [father] to write letters to A and deliver [t]hose letters” until the very end of the 33-month period. 267 Or App at 289. Further, as discussed below, the psychological evaluation by Dr. Sweet cannot fairly be described as a service to father. Id.